Citation Nr: 9909951	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-23 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Charter Behavioral Health System 
of Atlanta at Peachford from May 22, 1996 to June 10, 1996. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty for training from September 
1986 to December 1986 and on active duty from February 1989 
to October 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Decatur, Georgia (VAMC) that denied 
payment or reimbursement of unauthorized medical expenses 
incurred at Charter Behavioral Health System of Atlanta at 
Peachford from May 22, 1996 to June 10, 1996.

The veteran's representative has pointed out that, in 
addition to treatment rendered at the aforementioned private 
facility in May and early June 1996, the veteran was also 
hospitalized at that same facility from June 13, 1996, to 
July 1, 1996.  He asserts that this period should be included 
in the current appeal.  The statement of the case furnished 
to the veteran in November 1998 is ambiguous in that it 
refers to a period of hospitalization from June 10, 1996, to 
June 20, 1996.  It is not clear whether the veteran ever 
claimed payment or reimbursement for expenses incurred during 
this hospitalization and this needs to be addressed by the 
VAMC and is referred for appropriate consideration.  


REMAND

Review of the record show that several items pertinent to 
this claim have not been associated with the claims folder.  
As pointed out by the veteran's representative, the veteran's 
substantive appeal is not of record.  If this has not been 
received, the Board does not have jurisdiction over the issue 
presented.  38 C.F.R. § 20.200.  In addition, in the 
veteran's notice of disagreement, he requests a personal 
hearing on appeal.  This has not been scheduled.

There is an undated letter from a VA physician that appears 
to address aspects of the veteran's claim.  However, it 
refers in large extent to matters of the type of treatment 
regimen that was available to the veteran.  Matters 
concerning the need for and appropriateness of specific types 
of medical care and treatment for an individual are not 
within the jurisdiction of the Board.  38 C.F.R. § 20.201 
(b).  The veteran needs to be made aware that the contentions 
addressed by this physician are beyond the Boards power to 
address.  

Under these circumstances, the claim is remanded for the 
following:

1. The VAMC should ascertain whether the 
veteran perfected his appeal by filing a 
substantive appeal concerning this 
matter.  If so, the VAMC should schedule 
the veteran for a hearing pursuant to his 
request.

2.  The VAMC should take appropriate 
adjudicative action to address the matter 
of payment for the veteran's period of 
hospitalization from June 13, 1996 to 
July 1, 1996.  Notice of the 
determination and the right to appeal 
should be provided to the appellant and 
his representative, if appropriate.  

3.  After the development requested above 
has been completed to the extent 
possible, the VAMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case, which 
should fully outline the issues for which 
the Board has jurisdiction, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


